ON REHEARING
ELLIOTT, J.
J. A. Sabatier, defendantappellee, applied for a rehearing herein, urging that this court erred in holding that the check for $825 drawn by him on Iota Branch of Crowley Trust & Savings Bank in favor of the plaintiff had not been paid, and that he was not entitled to credit for same against the account sued on.
The rehearing was granted and we have considered his argument on the subject again.
The re-consideration has not changed our former views on the question. We are convinced that our former opinion and decree herein was correct.
For these reasons our former Opinion and decree herein is now reinstated as' the opinion and decree of this court and made final.